NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              APR 19 2013

                                                                          MOLLY C. DWYER, CLERK
GURPREET SINGH,                                 No. 08-73825               U.S. COURT OF APPEALS



              Petitioner,                       Agency No. A096-489-242

  v.
                                                MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted April 17, 2013**
                             San Francisco, California

Before: KOZINSKI, Chief Judge, and GRABER and CHRISTEN, Circuit Judges.

       In this pre-REAL ID Act case, Petitioner Gurpreet Singh seeks review of a

decision by the Board of Immigration Appeals ("BIA") that adopts an immigration

judge’s ("IJ") ruling, which denied his applications for asylum, withholding of

removal, and protection under the Convention Against Torture. "Where, as here,


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
the BIA adopts the IJ’s decision while adding some of its own reasoning, we

review both decisions." Lopez-Cardona v. Holder, 662 F.3d 1110, 1111 (9th Cir.

2011). Because the record does not compel the conclusion that Petitioner testified

credibly, we deny the petition. See 8 U.S.C. § 1252(b)(4)(B).

      The decisions below identify several grounds for an adverse credibility

determination. Most significantly, Petitioner testified that his father was arrested

on August 13, 2001, but he submitted a certificate that showed that his father was

hospitalized between August 9, 2001, and August 16, 2001. Both the BIA and the

IJ found implausible Petitioner’s explanations for why the discharge certificate

shows that his father was hospitalized during the time of the alleged arrest, and the

record does not compel a contrary conclusion. Because one of the identified

grounds for the adverse credibility determination is supported by substantial

evidence and goes to the heart of Petitioner’s claim, we must accept that

determination. Wang v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003).

      Because Petitioner’s testimony was not credible, and because Petitioner does

not present other evidence that compels the conclusion that it is "more likely than

not" he would be tortured if sent back to India, Shrestha v. Holder, 590 F.3d 1034,

1048 (9th Cir. 2010) (internal quotation marks omitted), the BIA and the IJ




                                          2
permissibly concluded that Petitioner failed to establish eligibility for asylum,

withholding of removal, or protection under the Convention Against Torture.

      Petition DENIED.




                                          3